Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 06/15/2022. In the instant amendment, claims 1, 15 and 19 have been amended.
Claims 1-8 and 10-20 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 8,121,847 to Guheen
(619) Based upon engagement experiences, an engagement team should consider using a repository when the development team reuses analysis and design objects and deliverables during later phases of the development process. A repository houses many application development components including data definitions, process models, page designs, window designs, common GUI widgets, message layouts, and copybooks.
(921) Stage containment is an approach to identify problems in the system before they pass to the next stage. It is a measure that helps build quality into the system. The goal of stage containment is to minimize the number of errors being passed to the next stage. For the purpose of stage containment, problems are sorted into categories. Errors are defined as problems found in the stage where they were created. Defects are problems found in a stage successive to the stage where they were created. Faults are problems found in production. The longer a defect remains undiscovered, the more difficult and expensive it will be to correct. Because each stage relies on the decisions made during the creation of the specification in the previous stage, detecting an error in a stage after it was made may invalidate some or all of the work done between the time the issue was created and the time it was discovered.

US 2002/0082884 to Moroney
[0078] While assembly of parts, components, subassemblies and the final assembly occurs, the version of the specification 162 stored on the server 167 (162s) can be updated by "last minute" order changes from the customer. The version of the specification 162 on the server 167 (162L) is therefore compared with the version of the specification stored on the local server 169 (162s) to determine if the addition of any components 74 or modifications to the product 10 are required. These modifications are made if necessary, and the components 74 are configured and verified and tested. The results are then appended to the specification 162 as integrated between the versions stored on the server 167 and the local server 169 (162s, 162L). The product 10 is then shipped to the customer.

US 2003/0201462 to Pommer
[0306] This is a component designed for assembly using standard semiconductor equipment normally used for assembling and packaging integrated circuits, but not IC-OE modules. The component can be assembled in large batches and manipulated with standard IC component handlers. These handlers can feed assembly parts into high volume flip-chip machines and associated processes. Handlers can also feed components through burn-in and testing equipment.
[0308] This invention describes a component designed for assembly into a module, and is generally not suitable as completed module. The incorporation of this component into a module may require additional assembly of electrical, optical and thermal interface hardware. This component was designed to reduce the cost associated with assembling a complete module. To accomplish cost reduction, we introduce a novel process flow to the module assembly industry. The flow is outlined as follows:

US 2010/0217554 to Knight
[0084] FIG. 20 illustrates an example of inspection sub-assembly screen 196. Screen 196 is designed to allow the user to enter the inspection results from a sub-assembly that is physically inspected (e.g., by visual, mechanical, or other inspection). All aspects of the inspection are configured on the schematic by the administrator such that elements shown on screen 196 may be turned on and off as appropriate for each individual sub-assembly. It is to be understood that screen 196 may differ depending on the specific item being inspected or which elements the administrator has selected for an item to appear on screen 196. For example, screen 196 may have passed button 198. Button 198, when clicked, allows the user to certify that the particular sub-assembly being inspected passed the inspection. Button 198 will be marked as "OK", saved and screen 196 closed. Screen 196 may include not applicable button 200. Button 200, when clicked, permits the user to certify that the particular sub-assembly does not apply to this particular part. The subassembly will be marked as "Not Applicable," saved and screen 196 closed. Screen 196 may also have clear results button 202. Button 202, when clicked, allows the user to clear any previously-saved results for the sub-assembly. Any previously saved inspection results will be cleared from storage and screen 196 closed. When cancel changes button 204 is clicked, the user is able to back out of the inspection of the subassembly without saving any inspection results. Screen 196 will be closed. Screen 196 includes failure reasons list box 206. Box 206 lists all of the failure reasons for the particular sub-assembly as assigned by the administrator via item schematic 126. This allows, for example, failure reasons specific to the material, type of subassembly or usage of the sub-assembly. When any failure reason is clicked by the user, it is selected and shown as such by a checkmark next to the reason description. If the user does not see the proper failure reason listed, the user may click on other reason checkbox 208 or edit button 210 in order to enter the failure reason in the user's own words. Clicking on checkbox 208 or button 210 will bring up other failure reason entry screen 212. If the administrator has indicated that the user must enter the quantity of the sub-assembly which has failed inspection, number pad 214 and quantity box 216 will be visible. An example of this usage might be if a part requires 10 bolts, the user must be able to indicate how many were damaged and needed repair. Any numbers typed into number pad 214 will appear in quantity box 216.
The prior art of record (Nonclercq in view of Cox, Guheen, Moroney, Pommer and Knight) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... determining one or more parameters that define one or more levels of operations for each of the plurality of electrical components based on the client data; identifying a plurality of base designs based on the one or more parameters; retrieving one or more predefined base designs from a database in response to failing to identify the plurality of base designs based on the one or more parameters, wherein the database comprises the one or more predefined base designs associated with one or more previous industrial device assemblies used by a client associated with the client data; identifying one or more supporting modules for assisting at least one of the plurality of electrical components to operate within each base design of the plurality of base designs or each predefined base design of the one or more predefined base designs;  ...” and similarly recited in such manners in other independent claims 15 and 19.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-8 and 10-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193